DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US Pub. No. 2017/0364795 A1).
Referring to claim 1, Anderson et al. disclose a method (Abstract; Figure 1) comprising:
receiving, by at least one processor, historical production data associated with at least one hydraulic fracturing well (para. [0005], [0026]-[0028]);
receiving, by the at least one processor, time-series data associated with the at least one hydraulic fracturing well and based on an original job design for a job at a particular hydraulic fracturing well, the time-series data representing at least one type of data (para. [0010], [0017], [0021]-[0022], [0026]-[0028], [0062]);
receiving, by the at least one processor, non-temporal data associated with the at least one hydraulic fracturing well (para. [0011], [0021]-[0022]);
para. [0004]-[0006], [0010], [0013], [0012]-[0013], [0022]);
determining, by the at least one processor, an optimized job design for the particular hydraulic fracturing well having an objective function using a prediction based on the machine learning model (para. [0004], [0022], [0051]-[0056], [0059]); and
implementing, by the at least one processor, the optimized job design for the particular hydraulic fracturing well (para. [0004], [0022], [0051]-[0056], [0059]).
As to claim 10, Anderson et al. disclose a system (Abstract; Figure 1) comprising:
at least one processor coupled with at least one computer-readable storage medium having stored therein instructions which, when executed by the at least one processor (Abstract; Figure 1), causes the system to:
receive historical production data associated with at least one hydraulic fracturing well (para. [0005], [0026]-[0028]);
receive time-series data associated with the at least one hydraulic fracturing well and based on an original job design for a job at a particular hydraulic fracturing well, the time-series data representing at least one type of data (para. [0010], [0017], [0021]-[0022], [0026]-[0028], [0062]);
receive non-temporal data associated with the at least one hydraulic fracturing well (para. [0011], [0021]-[0022]);
generate machine learning model based on the historical production data, the time-series data associated with the at least one hydraulic fracturing well and based on the original job design during a first stage of the job at the particular hydraulic fracturing well, and the non-temporal data (para. [0004]-[0006], [0010], [0013], [0012]-[0013], [0022]);
para. [0004], [0022], [0051]-[0056], [0059]); and
implement the optimized job design for the particular hydraulic fracturing well (para. [0004], [0022], [0051]-[0056], [0059]).
Referring to claim 19, Anderson et al. disclose a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor (Abstract; Figure 1), cause the at least one processor to perform operations comprising:
receiving historical production data associated with at least one hydraulic fracturing well (para. [0005], [0026]-[0028]);
receiving time-series data associated with the at least one hydraulic fracturing well and based on an original job design for a job at a particular hydraulic fracturing well, the time-series data representing at least one type of data (para. [0010], [0017], [0021]-[0022], [0026]-[0028], [0062]);
receiving non-temporal data associated with the at least one hydraulic fracturing well (para. [0011], [0021]-[0022]);
generating a machine learning model based on the historical production data, the time-series data associated with the at least one hydraulic fracturing well and based on the original job design during a first stage of the job at the particular hydraulic fracturing well, and the non-temporal data (para. [0004]-[0006], [0010], [0013], [0012]-[0013], [0022]);
determining an optimized job design for the particular hydraulic fracturing well having an objective function using a prediction based on the machine learning model (para. [0004], [0022], [0051]-[0056], [0059]); and
implementing the optimized job design for the particular hydraulic fracturing well para. [0004], [0022], [0051]-[0056], [0059]).
Abstract; Figure 1), wherein the objective function comprises at least one of maximizing cumulative barrel of oil equivalent (BOE) for a first six months of production, maximizing cumulative oil production for a first nine months, minimizing cumulative water-oil ratio averaged over months three through nine, minimizing gas production decline rate in a first twelve months, minimizing gas-oil ratio (GOR) at twelve months, minimizing a job financial cost, maximizing a five-year well net present value (NPV), and maximizing a twelve month cumulative BOE per dollar of job cost (para. [0003]-[0004], [0026], [0056], [0063]-[0064], [0077], [0080]).
Referring to claims 3 and 12, Anderson et al. disclose a method/system (Abstract; Figure 1), wherein the optimized job design modifies at least one parameter for the job at the particular hydraulic fracturing well, the at least one parameter comprising a fracture fluid pump rate, a fluid type, a fluid volume per stage, proppant size, proppant mass per stage, maximum proppant concentration per stage, and proppant step rate or proppant ramp rate (para. [0022], [0026], [0028], [0063], [0071], [0076]).
As to claims 4 and 13, Anderson et al. disclose a method/system (Abstract; Figure 1), wherein the optimized job design constrains the at least one parameter for the job at the particular hydraulic fracturing well (para. [0021]-[0022], [0062]).
Referring to claims 5 and 14, Anderson et al. disclose a method/system (Abstract; Figure 1), wherein the machine learning model is used to predict an expected pressure response corresponding to implementation of the optimized job design, the expected pressure response serving as a Key Performance Indicator (KPI) of well performance for the particular hydraulic fracturing well (para. [0022]-[0023], [0063]-[0064]).
As to claims 6 and 15, Anderson et al. disclose a method/system (Abstract; Figure 1), further comprising generating the machine learning model for the particular hydraulic fracturing well using a Long Short Term Memory (LSTM) autoencoder for a time t = 1 to t = n (para. [0006], [0013], [0059], [0064]).
Referring to claims 7 and 16, Anderson et al. disclose a method/system (Abstract; Figure 1), wherein the time-series data comprises at least one of surface pumping data, downhole pumping para. [0021], [0062]), digital acoustic sensing (DAS) data, digital temperature sensing (DTS) data (para. [0064]), and digital strain sensing (DSS) data.
As to claims 8, 17, and 20, Anderson et al. disclose a method/system/non-transitory computer-readable medium having instructions stored thereon (Abstract; Figure 1), further comprising implementing the optimized job design for the particular hydraulic fracturing well for a second stage of the job after the first stage of the job at the particular hydraulic fracturing well (para. [0004], [0026], [0028], [0055]).
Referring to claims 9 and 18, Anderson et al. disclose a method/system (Abstract; Figure 1), wherein the at least one type of data comprises at least one of flow rate, proppant concentration, fluid concentration, chemical additive concentration, and pressure (para. [0010], [0017], [0021]-[0022], [0026]-[0028], [0062]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Machine Learning Approach to Optimize Shale Gas Supply Chain Networks”, Asala et al. (referred hereafter Asala et al.).

Referring to claim 1, Asala et al. disclose a method (Abstract) comprising:
Abstract: 3rd para.; page 5, Integrated Model: 1st para.; page 11, 2nd para.);
receiving, by the at least one processor, time-series data associated with the at least one hydraulic fracturing well (e.g., “Details of each wells stimulation design helped collate important parameters like frac fluid intensity, frac fluid system, sand intensity, acid pumped and amount, quality, size, and max. concentration of proppant pumped during treatment. The extent of frac fluid damage and post re-frac fracture complexity may be characteristic of the stimulation fluid type and can be linked to individual well productivity. The connectivity of frac network to well can be linked to productivity by including the sand type, size and proppant conc. pumped at the tail end of job. Stress shadow effects and the potential for frac stage interference were incorporated in this analysis by inclusion of stage and cluster spacing strategy per well.” – page 10, 2nd para.) and based on an original job design for a job at a particular hydraulic fracturing well, the time-series data representing at least one type of data (page 10, 2nd para.);

receiving, by the at least one processor, non-temporal data associated with the at least one hydraulic fracturing well (e.g., “The potential for frac hit on a well section level was estimated after assigning wells to their neighborhoods using global BH longitudes/latitudes and mid-lateral length XYZ coordinates. Township and well section attributes helped derive average well spacing per section. Completion details were recorded (plug-and-perf or open-hole) and classification into batch-concurrent, batch-sequential, and single was aided by compiling and observing accurate frac/re-frac start and end dates for wells in a pad or section. Categorization into standalone, parent and child/sibling wells was based on dates and certain minimum distance between wells. Deliberate protection frac/re-frac strategies were also observed. "Protected" refractured wells had a higher success rate in the AOI” - page 10, 2nd para.);

generating, by the at least one processor, machine learning model based on the historical production data, the time-series data associated with the at least one hydraulic fracturing well and based on the original job design during a first stage of the job at the particular hydraulic fracturing well, and the non-temporal data (e.g., “When poor completion/re-stimulation execution gives rise to poor recoveries, bad candidate selection may wrongly be referred to as the cause. Therefore, the machine learning (ML) approach used in this paper amalgamates re-frac candidate selection and re-frac execution. Seventeen non-redundant parameters were identified and used in this analysis. Some stimulation data collated include: frac job service company and job treatment schedule per pad. Details of each wells stimulation design helped collate important parameters like frac fluid intensity, frac fluid system, sand intensity, acid pumped and amount, quality, size, and max. concentration of proppant pumped during treatment. The extent of frac fluid damage and post re-frac fracture complexity may be characteristic of the stimulation fluid type and can be linked to individual well productivity. The connectivity of frac network to well can be linked to productivity by including the sand type, size and proppant conc. pumped at the tail end of job. Stress shadow effects and the potential for frac stage interference were incorporated in this analysis by inclusion of stage and cluster spacing strategy per well.” – page 10, 2nd para.);

determining, by the at least one processor, an optimized job design for the particular hydraulic fracturing well having an objective function using a prediction based on the machine learning model (e.g., “When supply chain optimization is required for wells that are all already producing, Decline Curve Analysis (DCA) can suitably predict future production. Although DCA requires ubiquitous data, reservoir simulation requires considerable computational effort. When planning is required with sparse historical data and for situations of limited computational power, modified hyperbolic decline curve fitting can be used to predict cumulative production, Nt, for planned and producing wells.” – page 14, Modified Decline Curve Analysis section, Equations 4-5; pages 14-15, Long Short-Term Memory Recurrent Neural Network section, Equation 6; Figure 9); and

implementing, by the at least one processor, the optimized job design for the particular hydraulic fracturing well (pages 15-19, Strategic Planning Model (SP) section, Figure 10; page 19-23, Results and Discussion section, Figures 11-19).
As to claim 10, Asala et al. disclose a system (Figure 1) comprising:
at least one processor coupled with at least one computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, causes the system to:
receive historical production data associated with at least one hydraulic fracturing well (Abstract: 3rd para.; page 5, Integrated Model: 1st para.; page 11, 2nd para.);
receive time-series data associated with the at least one hydraulic fracturing well (e.g., “Details of each wells stimulation design helped collate important parameters like frac fluid intensity, frac fluid system, sand intensity, acid pumped and amount, quality, size, and max. concentration of proppant pumped during treatment. The extent of frac fluid damage and post re-frac fracture complexity may be characteristic of the stimulation fluid type and can be linked to individual well productivity. The connectivity of frac network to well can be linked to productivity by including the sand type, size and proppant conc. pumped at the tail end of job. Stress shadow effects and the potential for frac stage interference were incorporated in this analysis by inclusion of stage and cluster spacing strategy per well.” – page 10, 2nd para.) and based on an original job design for a job at a particular hydraulic fracturing well, the time-series data representing at least one type of data (page 10, 2nd para.);

receive non-temporal data associated with the at least one hydraulic fracturing well (e.g., “The potential for frac hit on a well section level was estimated after assigning wells to their neighborhoods using global BH longitudes/latitudes and mid-lateral length XYZ coordinates. Township and well section attributes helped derive average well spacing per section. Completion details were recorded (plug-and-perf or open-hole) and classification into batch-concurrent, batch-sequential, and single was aided by compiling and observing accurate frac/re-frac start and end dates for wells in a pad or section. Categorization into standalone, parent and child/sibling wells was based on dates and certain minimum distance between wells. Deliberate protection frac/re-frac strategies were also observed. "Protected" refractured wells had a higher success rate in the AOI” - page 10, 2nd para.);

generate machine learning model based on the historical production data, the time-series data associated with the at least one hydraulic fracturing well and based on the original job design during a first stage of the job at the particular hydraulic fracturing well, and the non-temporal data (e.g., “When poor completion/re-stimulation execution gives rise to poor recoveries, bad candidate selection may wrongly be referred to as the cause. Therefore, the machine learning (ML) approach used in this paper amalgamates re-frac candidate selection and re-frac execution. Seventeen non-redundant parameters were identified and used in this analysis. Some stimulation data collated include: frac job service company and job treatment schedule per pad. Details of each wells stimulation design helped collate important parameters like frac fluid intensity, frac fluid system, sand intensity, acid pumped and amount, quality, size, and max. concentration of proppant pumped during treatment. The extent of frac fluid damage and post re-frac fracture complexity may be characteristic of the stimulation fluid type and can be linked to individual well productivity. The connectivity of frac network to well can be linked to productivity by including the sand type, size and proppant conc. pumped at the tail end of job. Stress shadow effects and the potential for frac stage interference were incorporated in this analysis by inclusion of stage and cluster spacing strategy per well.” – page 10, 2nd para.);

determine an optimized job design for the particular hydraulic fracturing well having an objective function using a prediction based on the machine learning model (e.g., “When supply chain optimization is required for wells that are all already producing, Decline Curve Analysis (DCA) can suitably predict future production. Although DCA requires ubiquitous data, reservoir simulation requires considerable computational effort. When planning is required with sparse historical data and for situations of limited computational power, modified hyperbolic decline curve fitting can be used to predict cumulative production, Nt, for planned and producing wells.” – page 14, Modified Decline Curve Analysis section, Equations 4-5; pages 14-15, Long Short-Term Memory Recurrent Neural Network section, Equation 6; Figure 9); and

implement the optimized job design for the particular hydraulic fracturing well (pages 15-19, Strategic Planning Model (SP) section, Figure 10; page 19-23, Results and Discussion section, Figures 11-19).
Referring to claim 19, Asala et al. disclose a non-transitory computer-readable medium having instructions stored thereon (Abstract; Figure 1) that, when executed by at least one processor, cause the at least one processor to perform operations comprising:
receiving historical production data associated with at least one hydraulic fracturing well (Abstract: 3rd para.; page 5, Integrated Model: 1st para.; page 11, 2nd para.);
receiving time-series data associated with the at least one hydraulic fracturing well (e.g., “Details of each wells stimulation design helped collate important parameters like frac fluid intensity, frac fluid system, sand intensity, acid pumped and amount, quality, size, and max. concentration of proppant pumped during treatment. The extent of frac fluid damage and post re-frac fracture complexity may be characteristic of the stimulation fluid type and can be linked to individual well productivity. The connectivity of frac network to well can be linked to productivity by including the sand type, size and proppant conc. pumped at the tail end of job. Stress shadow effects and the potential for frac stage interference were incorporated in this analysis by inclusion of stage and cluster spacing strategy per well.” – page 10, 2nd para.) and based on an original job design for a job at a particular hydraulic fracturing well, the time-series data representing at least one type of data (page 10, 2nd para.);

receiving non-temporal data associated with the at least one hydraulic fracturing well (e.g., “The potential for frac hit on a well section level was estimated after assigning wells to their neighborhoods using global BH longitudes/latitudes and mid-lateral length XYZ coordinates. Township and well section attributes helped derive average well spacing per section. Completion details were recorded (plug-and-perf or open-hole) and classification into batch-concurrent, batch-sequential, and single was aided by compiling and observing accurate frac/re-frac start and end dates for wells in a pad or section. Categorization into standalone, parent and child/sibling wells was based on dates and certain minimum distance between wells. Deliberate protection frac/re-frac strategies were also observed. "Protected" refractured wells had a higher success rate in the AOI” - page 10, 2nd para.);

generating machine learning model based on the historical production data, the time-series data associated with the at least one hydraulic fracturing well and based on the original job design during a first stage of the job at the particular hydraulic fracturing well, and the non-temporal data (e.g., “When poor completion/re-stimulation execution gives rise to poor recoveries, bad candidate selection may wrongly be referred to as the cause. Therefore, the machine learning (ML) approach used in this paper amalgamates re-frac candidate selection and re-frac execution. Seventeen non-redundant parameters were identified and used in this analysis. Some stimulation data collated include: frac job service company and job treatment schedule per pad. Details of each wells stimulation design helped collate important parameters like frac fluid intensity, frac fluid system, sand intensity, acid pumped and amount, quality, size, and max. concentration of proppant pumped during treatment. The extent of frac fluid damage and post re-frac fracture complexity may be characteristic of the stimulation fluid type and can be linked to individual well productivity. The connectivity of frac network to well can be linked to productivity by including the sand type, size and proppant conc. pumped at the tail end of job. Stress shadow effects and the potential for frac stage interference were incorporated in this analysis by inclusion of stage and cluster spacing strategy per well.” – page 10, 2nd para.);

determining an optimized job design for the particular hydraulic fracturing well having an objective function using a prediction based on the machine learning model (e.g., “When supply chain optimization is required for wells that are all already producing, Decline Curve Analysis (DCA) can suitably predict future production. Although DCA requires ubiquitous data, reservoir simulation requires considerable computational effort. When planning is required with sparse historical data and for situations of limited computational power, modified hyperbolic decline curve fitting can be used to predict cumulative production, Nt, for planned and producing wells.” – page 14, Modified Decline Curve Analysis section, Equations 4-5; pages 14-15, Long Short-Term Memory Recurrent Neural Network section, Equation 6; Figure 9); and

implementing the optimized job design for the particular hydraulic fracturing well (pages 15-19, Strategic Planning Model (SP) section, Figure 10; page 19-23, Results and Discussion section, Figures 11-19).
As to claims 2 and 11, Asala et al. disclose a method/system (Abstract; Figure 1), wherein the objective function comprises at least one of maximizing cumulative barrel of oil equivalent (BOE) for a first six months of production (page 11, 2nd para.), maximizing cumulative oil page 11, 2nd para.), minimizing cumulative water-oil ratio averaged over months three through nine, minimizing gas production decline rate in a first twelve months, minimizing gas-oil ratio (GOR) at twelve months, minimizing a job financial cost (pages 8-11, Supervised Re-Frac Candidate Selection section, Equation 2-3; Figure 19), maximizing a five-year well net present value (NPV) (pages 18-19, Economic Model section; page 22, 1st para.), and maximizing a twelve month cumulative BOE per dollar of job cost (pages 11-14, Alternative Development Strategies (DS) section, Figures 8a-8b).
Referring to claims 3 and 12, Asala et al. disclose a method/system (Abstract; Figure 1), wherein the optimized job design modifies at least one parameter for the job at the particular hydraulic fracturing well, the at least one parameter comprising a fracture fluid pump rate, a fluid type, a fluid volume per stage, proppant size, proppant mass per stage, maximum proppant concentration per stage, and proppant step rate or proppant ramp rate (page 10, last para.; page 11, 1st para.).
As to claims 4 and 13, Asala et al. disclose a method/system (Abstract; Figure 1), wherein the optimized job design constrains the at least one parameter for the job at the particular hydraulic fracturing well (pages 15-16, Shale Gas Model section; pages 16-18, Water Management Model section).
Referring to claims 5 and 14, Asala et al. disclose a method/system (Abstract; Figure 1), wherein the machine learning model is used to predict an expected pressure response corresponding to implementation of the optimized job design, the expected pressure response serving as a Key Performance Indicator (KPI) of well performance for the particular hydraulic fracturing well (page 5, Integrated Model: 1st para.; pages 8-11, Supervised Re-Frac Candidate Selection section).
As to claims 6 and 15, Asala et al. disclose a method/system (Abstract; Figure 1), further comprising generating the machine learning model for the particular hydraulic fracturing well using a Long Short Term Memory (LSTM) autoencoder for a time t = 1 to t = n (Abstract; page 2, Introduction: 2nd para.; pages 14-15, Long Short-Term Memory Recurrent Neural Network section, Figure 9; page 19-23, Results and Discussion section, Figures 11-19).
Abstract; Figure 1), wherein the time-series data comprises at least one of surface pumping data, downhole pumping data (page 10, last para.), digital acoustic sensing (DAS) data, digital temperature sensing (DTS) data, and digital strain sensing (DSS) data (e.g., stress – page 11, 4th para.; pages 11-14, Alternative Development Strategies (DS) section, Figures 8a-8b).
As to claims 8, 17, and 20, Asala et al. disclose a method/system/non-transitory computer-readable medium having instructions stored thereon (Abstract; Figure 1), further comprising implementing the optimized job design for the particular hydraulic fracturing well for a second stage of the job after the first stage of the job at the particular hydraulic fracturing well (pages 8-11, Supervised Re-Frac Candidate Selection section; pages 11-14, Alternative Development Strategies (DS) section, Figures 8a-8b).
Referring to claims 9 and 18, Asala et al. disclose a method/system (Abstract; Figure 1), wherein the at least one type of data comprises at least one of flow rate, proppant concentration, fluid concentration, chemical additive concentration, and pressure (page 10, last para. to page 11, 1st para.).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TOAN M LE/Primary Examiner, Art Unit 2864